UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7307


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DONNIE WAYNE NIPPER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:04-cr-00434-TDS-1; 1:16-
cv-00867-TDS-JEP)


Submitted: September 10, 2018                               Decided: September 18, 2018


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Donnie Wayne Nipper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donnie Wayne Nipper seeks to appeal the district court’s orders accepting the

magistrate judge’s recommendation, denying Nipper’s 28 U.S.C. § 2255 (2012) motion

challenging his sentence as an armed career criminal based on Johnson v. United States,

135 S. Ct. 2551 (2015), and denying reconsideration. We previously placed the appeal in

abeyance for United States v. Hodge, __ F.3d __, 2018 WL 3999898 (4th Cir. Aug. 22,

2018). In light of our decision in Hodge, we grant a certificate of appealability, deny the

pending motions as moot, vacate the district court’s orders, and remand to the district

court for reconsideration of the § 2255 motion in light of Hodge. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                           VACATED AND REMANDED




                                            2